DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on January 8, 2021.  These drawings are acceptable.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 8, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-13 and 15-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Johnson et al. (US 10,338,593).
Johnson et al. discloses the same course control system as claimed, as shown in Figures 1-11B, for a marine vessel, defined as Part #101, having a propeller, defined as Part #170, that provides propulsive force to said marine vessel, as shown in Figure 2, said course control system being comprised of a course changing mechanism in the form of a rudder, defined as Part #266, and a rudder post, defined as Part #265, as shown in Figure 2, for changing a course of said marine vessel, and a controller, defined as Part #130, which includes a processing device and a memory storage device, as described in lines 8-24 of column 9, for storing non-transitory instructions for loading into and execution by said controller, as described in lines 25-48 of column 9, where said controller is configured or programmed to detect movement of said marine vessel originating from a marine environment with an orientation sensor, defined as  Part #140, that is capable of measuring the magnitude and direction of roll, pitch and/or yaw of said marine vessel, a speed sensor, defined as Part #142, that is capable of measuring a linear speed of said marine vessel, and an accelerometer, defined as    Part #144, that is capable of measuring linear accelerations and/or angular velocities and accelerations of said marine vessel.  Said controller receives signals from said sensors, interprets said signals, and then sends control signals to a hydraulic steering system, defined as Part #150, in order to physically adjust a course or heading of said marine vessel based on the sensor input signals.  A propulsion system including said propeller may also be implemented to provide motive force to said marine vessel by increasing a rotation rate of said propeller, as described in lines 45-67 of column 10, and integrated with said hydraulic steering system, as shown in Figure 2.  Once said controller has determined by means of said sensors that said marine vessel has recovered from a course or heading adjustment, then said controller will stop making course or heading adjustments with said propeller and/or rudder in order to maintain a desired or programmed course.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. in view of Morvillo (US 8,631,753).
Johnson et al., as set forth above, discloses all of the features claimed except for the use of at least one posture control tab with at least one actuator.
Morvillo discloses a system for controlling a marine vessel, as shown in Figures 5A-6C, which includes at least one trim tab, defined as Part #500, with at least one actuator, defined as Part #503, for actuating said at least one trim tab in order to control an orientation or posture of said marine vessel.
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art, to utilize at least one trim tab with at least one actuator, as taught by Morvillo, in combination with the course control system for a marine vessel as disclosed by Johnson et al. for the purpose of providing a course control system for a marine vessel with additional control surfaces to facilitate the adjustment of a course of said marine vessel due to environmental conditions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571) 272-6685. The examiner can normally be reached Monday to Friday 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMUEL J MORANO can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




May 9, 2022


/LARS A OLSON/
Primary Examiner, Art Unit 3617